DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-7,9-13,15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama et al (2019/0204889 from IDS of 12-22-20) in view of Kazama (2011/0210713 from IDS of 12-22-20).
Kaeriyama teaches  a method/device for protecting a semiconductor switch comprising: receiving a measurement corresponding to an electrical characteristic of the semiconductor switch Ids,Vds; determining a semiconductor switch resistance value using the received measurement IVTR; estimating a junction temperature of the semiconductor switch using the semiconductor switch resistance value (TJ=f (Vds,Ids)). The method/device of Kaeriyama differs from the claims by not 
Kazama teaches a power conversion device/method that determines a short circuit voltage threshold 7 using the junction temperature 8; comparing the short circuit voltage threshold (Ithresh)to a test voltage 9 corresponding to a drain- source voltage of the semiconductor switch; determining a short circuit condition is occurring in response to comparing the short circuit voltage threshold and the test voltage; and opening the semiconductor switch in response to determining the short circuit condition is occurring (logic gate 5 blocks control signal C1 and see last half of Abstract). 
It would have been obvious to combine the teachings Kazama into the device taught by Kaeriyama to meet the claims because both teachings are related semiconductor power conversion devices, with Kazama teaching a method of using semiconductor junction temperature to adjust the response of a protection circuit to overcurrent conditions.
With regard to dependent claims 2 and 12, no inventive step beyond the abilities of persons of ordinary skill would be needed to make use of the invention with SiC or GaN semiconductor type switching devices because the invention operates to stop or prevent a drive signal from being applied to the control terminal of the switching device.
With regard to claims 3 and 13, Kaeriyama recites in the Abstract that the voltage and current measurements are taken during the on-period of the power transistor, which would be forward conduction of the switch devices.
With regard to claims 5 and 15, Kaeriyama does use a look-up table in the memory of the MCU to estimate junction temperature.

Claims 10 and 20 are addressed by the turn-off of the switches in the converter in response to a short circuit in the Kazama teachings.
Allowable Subject Matter
Claims 4,8,14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims recite additional features, such as response to a low temperature of claims 8 and 19, that have note been taught or been fairly suggested by the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie, can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SWJackson
February 12, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836